DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 11-12, 19, and 21-33 are allowed.

Claims 1, 3-5, 11-12, 19, and 21-33 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference “Implementation and Application of the Embedded Discrete Fracture Model (EDFM) for Reservoir Simulation in Fractured Reservoirs”, Yifei Xu does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein the embedded fracture network within the matrix grid such that fixed space in a simulation area that represents boundaries between grid cells is a same fixed space in the simulation area that represents boundaries between discrete units of the embedded fracture network; simulating, during a first time step, an inflow of a fluid into a first of the matrix grid control volumes, a saturation of the first matrix grid control volume, and an outflow of the fluid from the first matrix grid control volume based at least partially upon the first transmissibility, the second transmissibility, the third transmissibility; and adjust an appearance of the visualization based at least partially upon simulated saturation of the first matrix grid control volume as cited in independent claims 1, 12, and 19.   

Instead, Yifei Xu discloses the structure grid for matrix is maintained by discretizing the fracture planes with matrix cell boundaries and adding fracture cell; non-neighboring connection (NNCs) and fracture wellblocks are introduced in the EDFM (Embedded Discrete Fracture Model) to account for the flow communications associated with fractures to study complex fluid flow problems in 3D naturally fractured or hydraulically fractured reservoirs.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864